Exhibit 10.1

AMENDMENT 2010-1

to the

ANNUAL INCENTIVE PLAN

ALLEGHENY ENERGY, INC.

This AMENDMENT 2010-1 dated as of December 9, 2010 (the “Amendment”) is an
amendment to the ANNUAL INCENTIVE PLAN ALLEGHENY ENERGY, INC. (the “Plan”),
amended and restated as of January 1, 2008. Capitalized terms used herein
without definition shall have the meanings ascribed to them in the Plan. All
references to “Sections” are to the corresponding Sections of the Plan. The Plan
is hereby amended, effective as of January 1, 2011, as follows:

1. A new Section 7 is added to the Plan, and all subsequent sections and
cross-references are adjusted; the new Section 7 is added as follows:

“SECTION 7. CHANGE IN CONTROL

(a) Notwithstanding anything in the Plan to the contrary, including, without
limitation, the restriction in Section 5(a) regarding performance-based
compensation under Section 162(m) of the Code, upon consummation of a “Change in
Control” (as defined below), each Participant in the Plan shall, subject to the
requirements of this Section, be entitled to receive an Award in an amount equal
to the Participant’s “Prorated Target Award” (as defined below).

(b) Awards under Section 7(a) shall be paid in cash as soon as practicable, but
in no event more than sixty (60) days, after the consummation of the Change in
Control.

(c) To be eligible to receive an Award under Section 7(a), the Participant must
be employed on the date of the consummation of the Change in Control, but need
not be employed at the time the Awards are paid.

(d) Notwithstanding the foregoing, the payment pursuant to Section 7(a) to any
Participant who is an “Eligible Employee” for purposes of, and as defined in,
the Allegheny Energy Service Corporation Executive Change in Control Severance
Plan (for purposes of this Section 7(d), the “Executive CIC Severance Plan”)
shall be reduced (but not below $0) to the extent such Participant has received,
or is entitled to receive, a payment under Section 4.1(a)(iii) of the Executive
CIC Severance Plan by reason of a termination of employment occurring during the
year of the Change in Control, and to the extent such termination of employment
occurs after payment pursuant Section 7(a) has been made, the Participant shall
repay such Section 7(a) payment to the Company (or alternatively shall be deemed
to have agreed, in satisfaction of such repayment obligation, to an equal
reduction in the amount payable pursuant to Section 4.1(a)(iii) of the Executive
CIC Severance Plan).

(e) The amount of the Prorated Target Award shall not exceed the maximum amounts
set forth in Section 5(e) of the Plan.

 

1



--------------------------------------------------------------------------------

(f) For purposes of this Section 7, the following terms shall have the following
meanings:

“Change in Control” shall be deemed to have occurred at such time as (i) any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 25% or more of the
combined voting power of all outstanding securities of the Company entitled to
vote generally in the election of directors of the Company (the “Company Voting
Securities”); or (ii) during any period of not more than two years, individuals
who constitute the Board as of the beginning of the period and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i) or (iii) of
this definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at such time or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or (iii) the consummation of a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the Company Voting Securities outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting power of the Company Voting
Securities or the voting securities of such surviving entity outstanding
immediately after such merger or consolidation, or the complete liquidation of
the Company or the consummation of any transaction for the sale or disposition
by the Company of all or substantially all of the Company’s assets.

“Prorated Target Award” shall mean the Participant’s Target Award multiplied by
a fraction, the numerator of which is the number of days in the Performance Year
that have elapsed from the first day of the Performance Year through and
including the date of the consummation of the Change in Control and the
denominator of which is the total number of days in the Performance Year.”

2. This Amendment, together with any other amendments and the Plan as originally
adopted, represents the complete statement of the Plan and, as of the date of
adoption of this Amendment by the Board, supersedes all prior plans, proposals,
representations, promises and inducements, written or oral, relating to its
subject matter. The Company shall not be bound or liable to any person for any
proposal, representation, promise or inducement made which is not embodied in
the Plan as amended by this Amendment or in any other authorized written
amendment to the Plan.

3. This Amendment shall become effective as of the date stated above, following
the approval and adoption thereof by the Board.

 

2